DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 20 April 2021, have been considered.

Drawings
The drawings received on 20 April 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge head having a channel unit including a liquid channel that includes a plurality of pairs of pressure chambers, a piezoelectric actuator disposed at a first side in a first direction of the channel unit, where the piezoelectric actuator includes a plurality of piezoelectric elements, a vibration film disposed between the piezoelectric elements and the channel unit, and a protective member joined to a surface, of the piezoelectric actuator, at the first side in the first direction and forming a plurality of accommodation spaces in which the piezoelectric elements are accommodated, where the plurality of pairs of the pressure chambers are arranged in a second direction that is orthogonal to the first direction, each of the pairs of the pressure chambers includes a first pressure chamber and a second pressure chamber, where the liquid channel includes a plurality of nozzles respectively corresponding to the pairs of the pressure chambers, and a plurality of communication channels respectively corresponding to the pairs of the pressure chambers, each of the communication channels allowing the first pressure chamber, the second pressure chamber, and the nozzle to communicate with each other, where the protective member includes a plurality of first partition walls separating the accommodating spaces from each other, where each of the first partition walls is provided between a first pressure chamber and a second pressure chamber, which belong to different pairs of the pressure chambers included in the pairs of the pressure chambers, in the second direction, and where each of the first partition walls is not provided between a first pressure chamber and a second pressure chamber, which belong to an identical pressure chamber pair included in the pairs of the pressure chambers, in the second direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-7 are allowed for being dependent upon claim 1.
United States Patent No. 9,315,021 to Nystrom et al. disclose in one embodiment, a liquid discharge head (Fig. 5, element 10) having a channel unit (Fig. 5, element 26) including a liquid channel (Fig. 5, element 27) that includes a plurality of pairs of pressure chambers (Fig. 5, i.e. volume below elements 18a-18c), a piezoelectric actuator (Fig. 5, element 22) disposed at a first side in a first direction (Fig. 5, i.e. up/down) of the channel unit, where the piezoelectric actuator includes a plurality of piezoelectric elements (Fig. 5, elements 22a-22c), a vibration film (Fig. 5, element 18) disposed between the piezoelectric elements and the channel unit, where the plurality of pairs of the pressure chambers are arranged in a second direction (Fig. 5, i.e. left/right) that is orthogonal to the first direction, each of the pairs of the pressure chambers includes a first pressure chamber (Fig. 5, i.e. volume below element 18a) and a second pressure chamber (Fig. 5, i.e. volume below element 18b or 18c), where the liquid channel includes a plurality of nozzles (Fig. 5, element 14) respectively corresponding to the pairs of the pressure chambers, and a plurality of communication channels (Fig. 5, element 29) respectively corresponding to the pairs of the pressure chambers, each of the communication channels allowing the first pressure chamber, the second pressure chamber, and the nozzle to communicate with each other (Column 5, lines 36-48).  However, Nystrom fails to disclose a protective member joined to a surface, of the piezoelectric actuator, at the first side in the first direction and forming a plurality of accommodation spaces in which the piezoelectric elements are accommodated and where the protective member includes a plurality of first partition walls separating the accommodating spaces from each other.
United States Patent No. 9,315,021 to Nystrom et al. disclose in another embodiment, a liquid discharge head (Fig. 6, element 10) having a channel unit (Fig. 6, element 26) including a liquid channel (Fig. 6, element 27) that includes a plurality of pairs of pressure chambers (Fig. 6, i.e. volume below elements 18a-18c), a piezoelectric actuator (Fig. 6, element 22) disposed at a first side in a first direction (Fig. 6, i.e. up/down) of the channel unit, where the piezoelectric actuator includes a plurality of piezoelectric elements (Fig. 6, elements 22a-22c), a vibration film (Fig. 6, element 18) disposed between the piezoelectric elements and the channel unit, a protective member (Fig. 6, element 60) joined to a surface, of the piezoelectric actuator, at the first side in the first direction and forming a plurality of accommodation spaces (Fig. 6, i.e. volume above element 22) in which the piezoelectric elements are accommodated, where the plurality of pairs of the pressure chambers are arranged in a second direction (Fig. 6, i.e. left/right) that is orthogonal to the first direction, each of the pairs of the pressure chambers includes a first pressure chamber (Fig. 6, i.e. volume below element 18a) and a second pressure chamber (Fig. 6, i.e. volume below element 18b or 18c), where the liquid channel includes a plurality of nozzles (Fig. 6, element 14) respectively corresponding to the pairs of the pressure chambers, and a plurality of communication channels (Fig. 6, element 29) respectively corresponding to the pairs of the pressure chambers, each of the communication channels allowing the first pressure chamber, the second pressure chamber, and the nozzle to communicate with each other (Column 5, lines 36-48), where the protective member (Fig. 6, element 60) includes a plurality of first partition walls (Fig. 6, element 62) separating the accommodating spaces from each other, and where each of the first partition walls (Fig. 6, element 62) is provided between a first pressure chamber (Fig. 6, i.e. volume below element 18a at far left) and a second pressure chamber (Fig. 6, i.e. volume below element 18c at far right), which belong to different pairs of the pressure chambers included in the pairs of the pressure chambers, in the second direction (Fig. 6, i.e. left/right).  However, Nystrom fails to disclose each of the first partition walls is not provided between a first pressure chamber and a second pressure chamber, which belong to an identical pressure chamber pair included in the pairs of the pressure chambers, in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        04/19/2022